PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/652,457
Filing Date: 18 Jul 2017
Appellant(s): SYMRISE AG



__________________
Jaksha C. Tomic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4-5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1; March 3, 2005).
Regarding claims 1 and 22, Gelin discloses a delivery system that is an oil-in-water emulsion, wherein the emulsion consists of an oil phase that has a flavor compound (e.g. food additive) dissolved in butter oil, which is a triglyceride, and an aqueous phase comprising an emulsifier (e.g. pectin) dissolved in water ([0016], [0030], [0031] and [0044]-[0053]). 
Gelin discloses that at least one flavor compound can be a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]). 
With respect to the delivery system “consisting of” at least one flavor compound dissolved in a triglyceride and at least one emulsifier and/or at least one hydrocolloid dissolved in water, the examiner notes that Gelin teaches at least one flavor compound (e.g. fruit flavor) dissolved in a triglyceride (e.g. butter oil), and at least one emulsifier and/or at least one hydrocolloid dissolved in water. Therefore, Gelin meets the claimed “consisting of” language. 
With respect to the particle size distribution of the oil phase, Gelin discloses that the average particle size of the oil phase, or component (a) is in the range of 0.20 to 2 µm ([0020]). While Gelin fails to specifically teach a particle size distribution wherein 90% of the particles have a diameter of about 0.2 µm to about 10 µm as claimed, Gelin teaches that the average particle size is from 0.2 to 2 µm, which suggests that more particles are closer to 2 µm than 10 µm. It would have been obvious to one of ordinary skill in the art to vary the particle size of the oil phase to have a particle size distribution wherein 90% of the particles have a diameter of about 0.2 to 10 µm. Varying the particle size to make the particles smaller would yield the predictable result of improving the mouthfeel, creamy consistency and texture of the flavored emulsion as taught by Gelin ([0017]). It is well within the ordinary skill in the art to emulsify the oil phase for a longer amount of time to result in a smaller desired particle size distribution in order to provide an emulsion having desired properties and mouthfeel. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, there is nothing unexpected regarding optimizing the size of the particles to result in particle size distribution wherein 90% of the particles have a diameter of about 0.2 µm to about 10 µm for the reasons stated above. 
With respect to the at least one flavor compound having a boiling point above 120 C and a log P value above 1, the examiner notes that Gelin discloses a flavor compound similar to appellant, a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]) and therefore the flavor compound of Gelin is considered to meet the claimed properties as it is the same substance as claimed and therefore inherently possesses the claimed properties absent a showing otherwise.
Regarding claim 4, Gelin discloses that the oil phase, corresponding to appellant’s component (a), is in an amount from 5 to 30% by weight of the total emulsion and that aqueous phase, corresponding to appellant’s component (b), in is an amount from 70 to 95% by weight of the total emulsion ([0011]).
The instant claims require a ratio between component (a) and component (b) between 1:4 and 1:12, which is about 8 to 25% by weight component (a) and 75 to 92% by weight component (b). Therefore, Gelin teaches overlapping ranges of the two components. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 5, Gelin teaches that the flavor compound is present in an amount of 15% by weight (see Example 2 [0056]). 
Therefore, Gelin teaches that the flavor compound can dissolved in the triglyceride (e.g. butter oil) in an amount of about 15% by weight (15% flavor compound as taught by both Gelin), thus falling within the claimed range of 10 to 99% by weight. 

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1; March 3, 2005) as applied to claim 1 above, and further in view of in view of Steinberg (US 2015/0099054 A1; April 9, 2015).
Regarding claims 19 and 21, while Gelin discloses that the flavor compound is dissolved in butter oil, which is a triglyceride, as described above, Gelin fails to teach that the triglyceride is a medium chain triglyceride.
Steinberg discloses an oil-in-water emulsion, wherein the oil phase can have medium chain triglyceride oil (MCT). Steinberg discloses the MCT oil improves emulsion stability during refrigeration ([0018]). 
As both Gelin and Steinberg are directed to oil-in-water emulsions containing similar solvents (e.g. butter oil), it would have been obvious to one of ordinary skill in the art to use MCT oil as the solvent in the oil phase of Gelin. Steinberg discloses that MCT oil is known to be useful in emulsions to give improved stability and therefore using MCT oil as the triglyceride in the oil phase of Gelin would have yielded the predictable result of providing the emulsion of Gelin with improved stability. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 

Claims 1, 4-5, 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.
Appellant’s amendment after Final Rejection overcame the 112(b) above and therefore it was withdrawn in the Advisory Action sent out on March 8, 2022. 


(2) Response to Argument
Appellant’s arguments have been fully considered but were not found persuasive. 
Appellant argues on pages 9-12 that butter oil contains other components besides a triglyceride and therefore the butter oil in Gelin does not meet appellant’s claimed “consisting of” language. Appellant has further provided a journal reference to show that milk fat contains other than the triglycerides, numerous phospholipids and sterols, e.g., cholesterol. The examiner notes that the journal reference has not been made of record. 
This argument is not found persuasive as appellant’s own specification at paragraph [0037] defines what a triglyceride can be and states “triglycerides such as Mygliol, medium chain triglyceride oil, rapeseed oil, canola oil, soy oil, milk fat….”. Therefore, when the claims are read in light of appellant's specification, it is clear that butter oil is not excluded from the recitation of triglycerides.
The examiner has previously cited in the Advisory Action dated March 8, 2022 a Handbook definition that teaches that the term “milk fat” is used synonymously with butter oil. The Knovel Handbook teaches in chapter 21.2.2 Butter Oil that “Butter oil refers to the fat-concentrate obtained mainly from butter or cream by the removal of practically all the water and nonfat solids. The terms “milk fat,” “anhydrous milk fat,” “dry butter fat,” and “dehydrated butter fat” are used synonymously with butter oil.” Appellant has not made of record any evidence to rebut such teaching. 
	Additionally, the journal reference discussed by appellant appears to be directed towards the composition of milk and not milk fat. As the examiner appears to be the only one that has provided a definition of record pertaining to butter oil and milk fat, this argument is not found convincing. 
Further, as stated in MPEP 2111.01 IV: To act as their own lexicographer, the appellant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) 
Therefore, under broadest reasonable interpretation consistent with appellant’s own specification and the textbook definition provided by the examiner, triglyceride = milk fat = butter oil. Appellant cannot pick and choose definitions without providing a definition for the term in the instant specification. 
Appellant’s arguments on page 12 regarding claim 4 are not found persuasive for the same reasons as stated above. Appellant hasn’t addressed the merits of the obviousness rejection of claim 4. As stated above, Gelin discloses that the oil phase, corresponding to appellant’s component (a), is in an amount from 5 to 30% by weight of the total emulsion and that aqueous phase, corresponding to appellant’s component (b), in is an amount from 70 to 95% by weight of the total emulsion ([0011]). The instant claims require a ratio between component (a) and component (b) between 1:4 and 1:12, which is about 8 to 25% by weight component (a) and 75 to 92% by weight component (b). Therefore, Gelin teaches overlapping ranges of the two components. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Therefore, as appellant has not provided reasoning why claim 4 is not obvious over the prior art, this argument is not persuasive. 
Appellant’s arguments on page 13 regarding claim 5 are not found persuasive for the same reasons as stated above. Appellant hasn’t addressed the merits of the obviousness rejection of claim 5. As stated above, Gelin teaches that the flavor compound is present in an amount of 15% by weight (see Example 2 [0056]). Gelin teaches that the flavor compound can dissolved in the triglyceride (e.g. butter oil) in an amount of about 15% by weight (15% flavor compound as taught by both Gelin), thus falling within the claimed range of 10 to 99% by weight. 
Therefore, as appellant has not provided reasoning why claim 5 is not obvious over the prior art, this argument is not persuasive. 
Appellant’s arguments on page 13 regarding claim 22 are not found persuasive for the same reasons as stated above. Appellant hasn’t addressed the merits of the obviousness rejection of claim 22. As stated above, Gelin discloses that at least one flavor compound can be a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]). 
Therefore, as appellant has not provided reasoning why claim 22 is not obvious over the prior art, this argument is not persuasive. 
Appellant’s arguments are pages 13-15 with respect to claim 19 are not found persuasive. Appellant argues that the art of dissolving flavor ingredients in butter oil would not lead someone to a mayonnaise product that typically doesn’t have flavor ingredients. 
This is not found persuasive as both Steinberg and Gelin are directed towards emulsions. Steinberg discloses an oil-in-water emulsion, wherein the oil phase can have medium chain triglyceride oil (MCT). Steinberg discloses the MCT oil improves emulsion stability during refrigeration ([0018]). As both Gelin and Steinberg are directed to oil-in-water emulsions containing similar solvents (e.g. butter oil), it would have been obvious to one of ordinary skill in the art to use MCT oil as the solvent in the oil phase of Gelin. Steinberg discloses that MCT oil is known to be useful in emulsions to give improved stability and therefore using MCT oil as the triglyceride in the oil phase of Gelin would have yielded the predictable result of providing the emulsion of Gelin with improved stability. 
Appellant has not argued against the merits of this rejection, wherein using MCT oil has beneficial properties and is merely stating that it would not have been obvious because they are different products. However, in the art of emulsions, it would have been obvious to use MCT oil to improve emulsion stability and therefore this argument is not found persuasive. 
Appellant's arguments on pages 14-15 with respect to the particle size distribution are not found persuasive. Appellant has not shown any criticality for the claimed range or shown unexpected results regarding the particle size distribution. Gelin discloses that the average particle size is in the range of 0.2 to 2 um ([0020]). The examiner acknowledges that Gelin fails to specifically teach a particle size distribution as claimed, but teaches that the average particle size is from 0.2 to 2 µm, which suggests that more particles are closer to 2 µm than 10 µm. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, there is nothing unexpected, absent a showing otherwise, regarding optimizing the size of the particles to result in particle size distribution wherein 90% of the particles have a diameter of about 0.2 µm to about 10 µm for the reasons stated above. 
Appellant’s arguments on page 15 with respect to claim 21 are not found persuasive for all the reasons stated above. Appellant has not presented any additional arguments regarding the merits of the rejection of claim 21. 
For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,

/STEPHANIE A COX/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791     

/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.